 TUBE CRAFT491Tube Craft,Inc.andUnited Steelworkers of Amer-ica,AFL-CIO,Local 8703.Case 8-CA-1882116 December 1987DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND STEPHENSOn 13 August 1986 Administrative Law JudgeWalter H. Maloney Jr. issued the attached decision.The Respondent filed exceptions and a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.The principal issue presented here is whethercertain picket-line conduct went beyond the limitsof protected concerted activity and constituted mis-conductwhich permitted the Employer to dis-charge strikersEdward Steele,AliceEmmert,Ruth Kelly, Betty Schumaker, and Betty Wallace.The conduct occurred between 2 and 10 January1985.1The Respondent had permanently replaced allthe strikers by 9 January, and it discharged themthe following December. Their replacements werethen still occupying the strikers' positions.Al-though the Respondent took no action against thestrikers for almost a year after the picket-line con-duct in question, it stated to the Union on 9 Janu-ary that the fact it was treating the strikers "as per-manently replaced does not constitute a waiver ofany of Tube Craft's legal rights with regard topicket line misconduct."We take this message tomean that the Respondent wanted to be on recordas not condoning the alleged misconduct and as re-serving the right either to discharge the offendersor refuse to reinstate them if and when positionsbecame available.Although the complaint in the instant case al-leges that the Respondent violated Section 8(a)(3)of the Act by its discriminatory discharge of thestrikers,we apply the same standard in evaluatingthe protected nature of the picket-line conduct aswe do in refusal-to-reinstate cases such asClearPineMouldings,268 NLRB 1044 (1984), enfd. 765F.2d 148 (9th Cir. 1985).Alleged Picket-Line MisconductThe essential facts concerning what occurred onthe picket line are not in dispute, and the judge'srecitation of the specific incidents is accurate ingeneral, except that some details that the recordevidence compels us to acknowledge add clarity tothe overall picture. The strike involved only theRespondent's 6 office and technical employees,who constituted a separate bargaining unit from theapproximately 40 production and maintenance em-ployees.2During the incidents in question, thepicketing activity was focused on a small strip atthe street entrance to the Respondent's driveway,apparently the only available route for receivingand shipping the materials used in the Respondent'smetal tube fabricating business. These shipmentswere carried in large tractor-trailers or flatbedtrucks driven by truckdrivers employed by outsidecarriers, not the Respondent.The driveway, estimated to be between 10- and15-feetwide, provideda single laneadequate for alarge truck, with a small amount of space on eitherside.A small area of vacant land, which was notowned by the Respondent, adjoined the drivewayentrance on one side. This empty space created apotentiallywider entrance, but regular truck in-gress was possible only by driving straight into thedriveway entrance proper. Entry was normally ac-complished by backing into the Respondent's park-ing lot on the opposite side of the street from thedriveway entrance and then proceeding directlyacross the street and into the driveway. The strik-ers, usually three or four at a time during the inci-dents in question, occupied the entrance strip,either patrolling or standing with their picket signs.Their presence and oral appeals persuaded manytruckdrivers not to attempt entry. This activityalonemight have succeeded in shutting the Re-spondent off completely from its supplies and cus-tomers. That, however, is a lawful object of pri-mary picketing and does not concern us here.On 2 January, the first day of picketing, a truckattempted to enter the driveway. The driver firstparked along the street while strikers Steele,Wal-lace, and a third striker, who is not involved in thisproceeding, picketed. They were accompanied byUnion Representative John Gronofsky. The Re-spondent's president, Thomas La Boda, twice askedGronofsky to remove himself and the pickets fromthe driveway entrance so that the truck couldenter.Gronofsky refused. The Respondent's plant'All dates hereafterare 1985 unlessotherwise indicatedWe agreewith the judge that other alleged misconduct on 24 January did not con-stitute avalid basis for discharge2The strikers were represented by Local 8703 of the SteelworkersUnion, which also represented the productionand maintenanceemploy-eesThe production and maintenance employees continued to workthroughout the strike287 NLRB No. 51 492DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmanager urged the truckdriver to proceed, tellinghim to run over the pickets if necessary. Eventual-ly, the driver performed the backup maneuver andfaced the strikers from across the street. He ad-vanced about halfway into the street and waitedfor the 'pickets to clear, then backed again out ofthe street.The record does not reveal how longthe truck remained in the street before retreating.There is a testimonial dispute, unresolved by thejudge, concerning whether the pickets kept walk-ing back and forth across the driveway entrance orstood still and faced the truck as it approached andwaited. Photographs of the incident persuade usthat at some point the strikers stood in the entranceand faced the truck as it attempted to enter.La Boda told Gronofsky he would call thepolice to get the truck through. When Gronofskyindicated to La Boda that he should do what hehad to do, La Boda called. The police arrived andinstructed the pickets to permit the truck to enter.The pickets complied. Although the time taken upby each stage of this incident is not recorded, thetotal elapsed time between the truck's arrival andits entry was approximately 50 minutes.A similar incident occurred the following day, 3January,when pickets occupied the entrancewayuntil the police arrived. On this occasion, however,the truckdriver made no active attempt to enteruntil the pickets were cleared. He pulled to thecurb, parked parallel along the street, and waitedapproximately. 65 minutes while the pickets walkedalong the entrance. Participating pickets that daywere Steele, Emmert, Kelly, Schumaker, and afifth striker.Several incidents on 8, 9, and 10 January werevideotaped by the Respondent and the tapes placedin the record, supplemented by explanatory testi-mony. To the extent that the following descriptionsets forth details not recited by the judge in his de-cision, these details do not involve matters of wit-ness credibility but, rather, our interpretation of thevideotapes.An incident on 9 January involved Emmert,Schumaker,Wallace, and another striker.3 As atruck attempted to exit from the Respondent'sdriveway (apparently the strikers had permitted itentry earlier), the strikers controlled their move-ments so that at least one of them was in thetruck's path at all times. The driver approachedwithin a few feet of the picket line and stopped. Apolice officer arrived shortly and persuaded thestrikers to clear the path. The truck was delayedfor approximately 2-1/2 minutes.Emmert,Wallace,Kelly, and a fourth strikerwere involved in the first of two incidents on 10Janauary.At 8 a.m. a truck arrived and backedinto the parking lot in obvious preparation for for-ward entry into the driveway. The strikers walkedwithin the driveway entrance as on the previousday. The truck advanced to the center of the streetand remained there for a little less than a minute.The driver then retreated into the parking lot, stillfacing the picket line in the entranceway. He re-mained until a police officer arrived and moved thepickets away at 8:18 a.m. From the time the drivercompleted his initial backup maneuver in prepara-tion for entering he driveway, he waited approxi-mately 15 minutes before the entrance was cleared.Later the same morning the final incident in thisseries occurred. Participating were Emmert, Kelly,and Schumaker. The scenario and the time elapsedwere almost identical to the earlier 10 Janauary in-cident, but in this instance the truckdriver soundedhishorn before advancing to the center of thestreet,where he blocked traffic for about a minutebefore retreating to the parking lot.4 Later, twopolice officers arrived and talked with the strikersfor 5 minutes before the strikers stepped aside topermit the truck through. 5Discussion and ConclusionsThe plurality Board opinion in,Clear Pine Mould-ings,supra, states that peaceful picketing does notinclude the right to block access to the employer'spremises. 268 NLRB at 1047. Both the pluralityand the concurring opinion adopt as the generalstandard for striker misconduct serious enough topermit the employer to refuse reinstatement, thatwhich, "under the circumstances existing . . . mayreasonably tend to coerce or intimidate employeesin the exercise of rights protected under the Act."Id.at1046,1048,quotingNLRB v. W. C.McQuaide, Inc.,552 F.2d 519, 527 (3d Cir. 1977).In unanimously adopting this standard the Boardalso extended it to include coercion or intimidationof persons who do not enjoy the protection of theAct, such as supervisors. 268 NLRB at 1046 fn. 14(plurality), id. at 1048 (concurrence).We view the strikers' conduct here as blockingaccess.Further, regardless of whether, blockingaccess is, per se, misconduct which forfeits theright of reinstatement, the conduct here amounted°Shortly after this maneuver was completed, one of the picketing3Our ultimate findings and conclusions make it unnecessary to com-strikerswas relieved by an unidentified person the Respondent's briefment on a single incident on 8 January except to note our agreementplacesWallace at the site during this incident, but the record does notwith the judge that there was no substantial misconduct, even whenidentify her with the relief picketerviewed as part of the pattern of eventssNo arrests were made in connection with any of these incidents TUBE CRAFTto such coercion and intimidation of the truckdriv-ers as to justify refusal to reinstate or, in this case,discharge.Although peaceful picketing unquestionably in-cludes the right to make nonthreatening appeals tothose who are about to cross a picket line, the deci-sion of such persons to ignore such appeals must berespected.Thus, physical obstruction of an en-trance has been held to violate Section 8(b)(1)(A)of the Act when attributable to a union.6 The ob-structions here,which are attributable directly tothe discharged strikers, were neither isolated nortrivial.They took place after the truckdrivers in-volved had decided to cross the picket line.7 Thus,in at least three instances, those on 2 and 10 Janu-ary, the drivers approached the picket line headon, after consciously maneuvering into position tocross the picket line, only to have the strikersblock their entrance until the police arrived. Allthe discharged except Steele participated in at leasttwo of these extended obstructions. Steele, howev-er,participated in the 50-minute obstruction on 2January and was one of those who stood and facedthe oncoming truck on that occasion when thedriver advanced into the street.'These instances of blocking access, each extend-ing over a considerable period of time, togetherwith the 9 January incident in which three of thedischarged strikers attempted to obstruct the exit ofanother truck, constitute a pattern of conduct evi-dencing a strategy of refusing to limit the picketingto peaceful appeals for support of the strike. Al-6Grede Foundries,235 NLRB 363, 380 (1978) Although obstructing isoften accompanied by mass picketing and threats, the cited case appearsto isolate obstruction as a violation It should also be noted that "masspicketing" is a relative concept Under the circumstances presented here,three to five picketers were sufficient to block truck access quite effec-tivelyCf LeonFerenbach, Inc,212 NLRB 896, 904 (1974) There, theadministrative law judge,in a finding that was not excepted to and there-fore was not reviewed by the Board, statedInsofar as the pickets were peacefully picketing they were exercis-ing their statutorily guaranteed right to engage in protected concert-ed activitiesThat involved their movement back and forth acrossthe entrance in such a fashion as to inform the public of their appealfor support,but not in such a manner as to block access to the plantAt the point where the pickets set about to close the roadway forincoming vehicles and sought to bar such ingress they were not en-gaged in protected concerted activitiesMass picketing, where alarge number of pickets form a solid wall across the factory entranceto prevent everyone from entering,has long been illegal and unpro-tectedSimilarly, here the tactic pursued by Morton, Holdren, andMorgan closed the entrance as effectively as if a gate had beenswung across the roadwayWhen they chose to adopt this coursethey could not expect that the Act would provide them with anyprotectionrWe take exception to the judge's comment that the drivers "were in-volving themselves in someone else's troubles by approaching or crossingthe picket line " It was the picket line that involved the drivers in thedisputeWhichever choice they made would have given support to oneside or the other8Steele also participated in the less clearcut incident on 3 Januarywhen the driver waited 65 minutes, but never made a direct attempt toforce the picketers to moveWe need not decide whether the strikers'conduct during this incident constituted unprotected conduct493though such a pattern may not always be a neces-saryelement inconverting picketing that blocksentry into unprotected conduct, it is sufficient hereto persuade us that the conduct of the dischargedstrikerswas unprotected.Furthermore, we find that the Respondent dis-charged the strikers for this misconduct and not forengagingin a protected strike. The judge inferredfrom the Respondent's delay of almost a year indischarging them that the asserted misconduct wasmerely a pretext. The judge suggested obliquelythat the motivating factor may have been the testi-mony by three of the strikersin anearlier unfairlabor practice proceeding,an allegationthatwasneither made nor litigated in this case. We do notfind the inference of a pretext supportable. On 9January the Respondent expressly reserved itsrights to take appropriate action in response to thepattern of misconduct then in progress. It canhardly be said, therefore, that the Respondent con-doned the misconduct that already had occurred orthat occurred within the following day. As all thestrikers' positionswere and continued to be filledby permanent replacements, there was no need forthe Respondent to take any immediate action withrespect to the strikers' future reinstatement. In De-cember, the strikers renewedan earlieruncondi-tional offer to return to work. The Respondentthen decided it was time to act and thus leave nouncertainty about its position.Whether this strate-gy was the only choice, the best, the least subjectto criticism, or none of the above, it does not estab-lish a pretext here. Accordingly, we find that theRespondent lawfully discharged the strikers forstrikemisconduct and shall dismiss the complaint.ORDERThe complaintis dismissed.Rufus L. Warr, Esq.,for the General Counsel.JeffreyM. Carey, Esq.,andDavid E. Bishop, Esq.,ofCleveland, Ohio, for the Respondent.Mark A. Rock, Esq.,of Cleveland,Ohio, for the Charg-ing Party.DECISIONSTATEMENT OF THE CASEWALTER H. MALONEY JR., Administrative Law Judge.This case came on for hearing before me at Chicago, Illi-nois, on an unfair labor practice complaint' that allegediThe principal docket entries in this case are as followsCharge filed against Respondent by United Steelworkers of America,AFL-CIO, Local8703(theUnionor USWA)on January 10, 1986,amended charge filed here against Respondent by the Union on February24, 1986, complaint issued against Respondent by Regional Director forContinued 494DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthatRespondent Tube Craft, Inc.2 violated Section8(a)(3) of the ActMore particularly, the complaint al-leged that the Respondent discharged five named strikersbecause they engaged in union and protected concertedactivity.The strikers are Alice Emmert, Edward Steele,Ruth Kelly, Betty Wallace, and Betty Schumaker TheRespondent admitted firing these individuals and oneother striker, Sylvia Lucia, but asserted that it was privi-leged to do so because they had'engaged in strike-relatedconduct that was so egregious that they forfeited anyright of reinstatement that they might have under theAct. On these contentions the issues here were drawn.3FINDINGS OF, FACTnew employees were hired He further found that, as ofJanuary 9,the strike was converted into an unfair laborpractice strike, so he recommended to the Board anorder requiring the Respondent to reinstate the strikersas vacancies became available and to place them on apreferential hiring list in anticipation of that possibility.At this writing,TubeCraftIis still before the Board onappealIn refusing to bargain with the Union,the Respond-ent's lawyer read to Union Negotiators John J. Gron-ofsky and Edward Steele5 a statement that was reprintedinwhole in Judge Leiner's decisionWith respect to theissues in this case,the statement read-I.THE UNFAIR LABOR PRACTICES ALLEGEDRespondent operates a plant in Cleveland, Ohio, locat-ed at 8000 Baker Street, where it manufactures variouskinds of tubing. It employs a production and mainte-nanceunit of about 40 employeesand anoffice and tech-nical unit of about 6 employees. Both are represented bythe Charging Party in this case.On January 2, 1985, at the expiration of their contract,the six members of the office and technical unit went onstrike.Apparently the production and maintenance em-ployees did not support this strike and continued towork. The office employees set up a picket line in frontof the plant near a driveway which forms the westernboundary of the Employer's propertyand immediatelyabuts the main building. The driveway is about 50-75feet from the main entrance to the building and is usedboth by productionand maintenanceemployees and bydeliverymen.4-Within a few days after the beginning of the strike, theRespondent replaced the strikers and refused to bargainany further with the Union, claiming that it had formeda good-faith doubt of the Union's continuing majoritystatus as bargaining agent. As more fully set forth in adecision issued by Administrative Law Judge Robert W.Leiner on January 24, 1986 (JD-386-85(Tube Craft 1)),Judge Leiner found that the Respondent did not haveobjective evidence sufficient to assert a good-faith doubtregarding thie,Union's majority status and, by refusing tobargain with .the Union on and after January 9, it violat-ed Section 8(a)(1) and (5) of the Act. He found that thereplacements, or most of them, were hired before thatdate so that' the strike was economic in character whenRegion 8,on February 24, 1986,Respondent's answer filed on March 5,1986, hearing held in Cleveland, Ohio, on May 19, 1986, briefs filed hereby the General Counsel, the Charging Party, and the Respondent on orbefore July 14, 19862Respondent admits, and I find, that it is an Ohio corporation whichoperates a place of business in Cleveland, Ohio, where it is engaged inthe fabrication of metal tubing for use in the transportation and other in-dustries It annually ships from its Cleveland, Ohio facility directly topoints and places located outside the State of Ohio goods and merchan-diseworth in excess of $50,000 Accordingly, the Respondent is an em-ployer engaged in commerce within the meaning of Sec 2(2), (6), and (7)of the Act The Union is a labor organization within the meaning of Sec2(5) of the Act3Certain errors in the transcript have been noted and corrected4The office is located in the central part of the building, so office em-ployees use the front door rather than the side driveway going to andfrom their duty postsSix members of the 0 & T unit began a strike onJanuary 2, 1985. The strikecontinuesas of today.Tube Craft has permanently replaced each of the six0 & T employees The replacements are working.6With regard to permanent replacements, as youknow, the replaced employees have job rightsshould the replacements leave in the foreseeable orunforseeable future.You know as well as I do, Mr Gronofsky, thatthe striking 0 & T employees engaged in miscon-duct during the strike. The fact Tube Craft is treat-ing the striking 0 & T members as permanently re-placed does not constitute a waiver of any of TubeCraft's legal rights with regard to picket line mis-conduct. 'IcreditGronofsky's testimony that he mailed to theRespondent a letter dated January 14, that read as fol-lows:As the Representative of the United Steelworkersof America and the Union Representative, on behalfof the employees I am requesting that you call themback to work They wish to return unconditionallyto their positions, however, it is my understandingthat their Agreement which expired on December31, 1984, would continue in effectPlease advise me at the telephone number aboveof the date the employees should report for work.Tom La Boda, president of the Respondent and the ad-dressee of this letter, claimed never to have received ituntilDecember 1985, when it was forwarded to the Re-spondentagainas an attachment to a second request forreinstatement.At a hearing or predetermination confer-ence conducted in May or June 1985 by the Ohio Unem-ployment Compensation Commission, a copy of theletterwas given to the referee conducting the meetingand was discussed in La Boda's presence, although ap-parently a copy was not given to La Boda at this time.La Boda testified that, as of May or June 1985, he wasaware of the Union's contention that it had made an un-aGronofskyisa staff representativefor the United Steelworkers ofAmerica Steelewas a striking employee and a member of the bargainingunit6As ofMay 19,1986, the dateof the hearing in this case,all six re-placements were still working TUBE CRAFTconditional offer on behalf of striking employees thatthey return to work.Picketing continued at the Respondent'spremisesthroughout the summer and fall of 1985 On December 2and 3, a hearing was held inTubeCraftI,in the courseof which strikers Alice Emmert, Betty J. Schumaker,and Ruth Kelly testified for the General Counsel. OnDecember 9, Gronofsky again wrote La Boda a letter re-questing reinstatement for striking employees.The letterread:Iam sending you this letter because you indicat-ed you had not received the letter forwarded bythis office dated January 14, 1985, sent 1st class mail[copy enclosed]On behalf of the striking employ-ees I am submitting their unconditional applicationfor reemploymentPlease advise me at the telephone number indicat-ed on this letterhead of your decision and the timeand date the employees should report to work.On December 30, 1985, the Respondent sent all six strik-ers7 identical letters which read:The Company has considered certain of your ac-tions related to your picket line activity during thestrikewhich you and others began on January 2,1985.The Company has received the evidenceavailable to it and has consulted with legal counselregarding applicable law and considers certain ofyour misconduct to be unprotected activity. TheCompany has a good faith belief that certain ofyour actions during the strike were unlawful andconstituted such misconduct as will justify termina-tion of your employment with the Company. There=fore, the Company hereby informs you that you aredischarged from your employment with Tube Craft,Inc , effective this date.II.ANALYSIS AND CONCLUSIONSAny consideration of the rights of strikers to obtain re-instatement on unconditional request must begin with thepremisethat striking, in the absence of contract provi-sions to the contrary, is activity protected by Section 7of the Act. As the Third Circuit said inNLRB v. W. CMcQuaide, Inc.,552 F.2d 519, 527 (3d Cir. 1977):We recognize that some confrontations betweenstrikersand non-strikers are inevitable and that notevery impropriety is grounds for discharge. t 6Moreover, we recognize that it is the primary re-sponsibility of the Board and not of the courts "tostrike the proper balance between the asserted busi-nessjustificationsand the invasion of employeerights."NLRB v. Fleetwood Trailer Co.,389 U.S.375, 378, 88 S.Ct. 543, 546, 19 L.Ed.2d 614 (1967).Yet, we do not believe that an employer must coun-tenance conduct that amounts to intimidation andthreats of body harm. Threats are not protected495conduct under the Act, and we fail to see how, athreat acquires protected status simply because it isunaccompanied by physical acts or gestures. Thequestion is whether a threat is sufficiently egre-gious, not whether there is added emphasis.16A "trivial rough incident" or [a] "moment of animal exuber-ance" does not convert otherwise peaceful picketing into violenceMilkWagon Drivers Union vMeadowmoor Dairies,312 U S 287,293, 61 S Ct 552, 85 L Ed 836 (1940)The court inMcQuaidethen went on to equate conductso egregious that it warrants the forfeiture of reinstate-ment rights with conduct by strikers which'amounts to aviolation of Section 8(b)(1)(A) of the Act.Rather than focus on either the subjective intentof the striker or the perception of the "victim," weadopt an,objective standard to determine whetherconduct constitutes a threat sufficiently egregious tojustify an employer's refusal to reinstate. InLocal542, InternationalUnion of Operating Engineers v.NLRB,328 F.2d 850 (3d Cir.),cert denied,379 U.S.826, 85 S.Ct. 52, 13 L.Ed.2d 35 (1964), this court setforth the test for union coercionand intimidation inviolation of Section 8(b)(1)(A):That no one was in fact coerced or intimidatedisof no relevance. The test of coercion and in-timidation is not whether misconduct proves ef-fective.The test is whether the misconduct issuch that, under the circumstancesexisting, itmay reasonably tend to coerceor intimidate em-ployees in the exercise of rights protected underthe Act.Id.at 852-853. We believe that this standard whichthisCircuit had adopted in the closelyanalogous,situation of Section 8(b)(1)(A) violations, is equallyapplicable to threats and intimidation by individualstrikers. [552 F.2d at 527-528.]The court went on, to apply this standardto reinstate-ment requests made by strikers in theMcQuaidecasewith varying results in particularinstances.It isthis casethat the Board relied on in formulating the striker rein-statement standard which it announced inClear PineMouldings, ,268 NLRB 1044 (1984).Respondent reliedon sixincidents occurringat or nearthe picket line between January 2 and 10, 1985, and oneemployee following incident occurring on January 24,1985, to justify the six discharges which were effectuatedon December 30, 1985. As noted before, the picketing ofthe Respondent's premises was confined to the drivewayentrance to its premises from Baker Street. The area inquestion may best be described in the following sketch,which does not purport to be drawn to scale:7By this time striker Sylvia Lucia had resigned so she was not namedin the complaint that was issued in this case However, the recommendedOrder inTubeCraftI isbroad enough to include her by reference 496LoweChemiclot4TpicketivtyTube Craft Parking Loty1It iswell to note at the outset that none of the picketline incidentsrelied on by the Respondent involved con-frontations between pickets and nonstriking employees inthe production and maintenanceunit.Apparently all ofthem were able to enter and leave the Respondent'spremises without difficulty. The events in question all in-volve deliverymen-individuals who were strangers tothe labor dispute in progress at Tube Craft and whowere involving themselves in someone else's troubles byapproaching or crossing the picket line. Many of them,especiallyTeamsters-represented drivers, simply droveon when they observed a USWA picket line at the drive-way. Others were simply undecided about what courseof action to take, and their indecisionwas anobviousfactor in some of the events that occurred.-A second consideration that is quite evident both fromthe verbal and pictorial descriptions of these events isthat none of the pickets engaged in violence or in threatsof violence toward drivers or anyone else. One or bothof these factorsis anessential element of a finding of in-eligibility for reinstatement under theClear Pine Mould-ingsdoctrine, as well as other cases that apply that doc-trine.8The fact that pickets commit a civil trespass, vio-latepedestrian regulations in a traffic ordinance, orcommit a parking infraction does not mean that theyhave engaged in egregious misconduct, as the Board hasused thatterm.It'is also clear from undisputed testimonyin this record that Plant Manager Walt Lindenberg ontwo occasions urged drivers of delivery trucks to runover the pickets who were patrolling in front of the Re-spondent's driveway. Such remarks are a display ofstronganimus onthe part of the Respondent and are alsoevidence of a desire on its part to provoke incidents atthe picket line.8One case decided long beforeClear Pine Mouldingsand relied on bythe Respondent,Leon Fernbach, Inc,212 NLRB 896 (1974), involved asituationinwhich the trial examiner and the Board refused to find egre-gious misconduct on the part of a picket who actually laid down in thestreet in the path of an advancing delivery truck in such a manner thatthe driver was persuaded not to advance any fartherDECISIONS OF THE NATIONAL LABOR RELATIONS BOARD-DrivewayTube CraftBuildingake!11Both the verbal descriptions of the picketing and thevideotapes in evidence showed that picketing was,, forthemost part, conducted in the street, not on the Re-spondent's property, although it would take a surveyor'sinstrument to define the precise boundary line, becausethe Respondent's driveway ran right into Baker Streetand curbing along that street was either nonexistent ordifficult to observe. No sidewalk runs along Baker Streetto separate either the Respondent's building or- thevacant lot next door from the street itself. Pickets pa-trolled back and forth across the 10- to 15-foot entrancein either twos or threes and, with small exception, keptmoving There were no instances of linking arms ,to pre-vent passage of vehicles, although there is some evidencethat some pickets stood for short periods of time in thestreet at the driveway intersection until police directedthem to move. There is no evidence of a refusal on thepart of any picket to obey police instructions.9The incidents of January 2 and 3, relied on by the Re-spondent, are the subjects of verbal descriptions con-tained in the transcript. On the afternoon of January 2,the first day of picketing; a Preston delivery truck droveup to the premises, observed the pickets, and parked onBaker Street in front of the building. Lindenberg askedGronofsky to move the pickets, who were patrolling infrontof the driveway entranceGronofsky refused,whereupon Lindenberg asked the truckdriver to runthem over. The truck backed into the parking lot acrossthe street from the plant and waited. On one occasion headvanced halfway across the street, stopped, and backedinto the parking lot. The Respondent called the policeand the police instructed the pickets to cease patrollinglong enough to permit the truck to enter. They did soand the truck entered the' premisesOn January 3, a Smith Transfer truck drove up to theentrance of the plant and, on observing the pickets,parked at the curb in front of the building. The Respond-ent's attorney asked Gronofsky to have the pickets ceasepatrolling at the entrance of the plant long enough topermit the truck to enter. Gronofsky refused, so the Re-spondent again called the police.When the police ar-rived, the pickets, at police direction, ceased patrollinglong enough to permit the truck to enter and it didThe events of January 8, 9, and 10 are, for the mostpart, contained on videotapes that are in evidence. Theevents depicted on tape are supplemented by testimonialcomments by La Boda. They all concern short interrup-tions of the progress of delivery trucks. On January 8, adriver,who was apparently pointed the wrong way onthe one-way street, drove across the vacant lot next tothe Respondent's property and entered the driveway inthismanner, thus bypassing the pickets. On the afternoonof January 9, a GMC truck leaving the premises was9Across the street from the Respondent's building is an employeeparking lot Occasionally a tractor-trailer driver would back into that lotfrom Baker Street and position himself so that he could drive acrossBaker Street into the driveway and head down the driveway without thenecessity of making a sharp right turn from Baker Street Such a turnwould either risk hitting the building or require the driver to-cut acrossthe vacant lot on the other side of the driveway that belonged to anotherowner Drivers of smaller vehicles simply drove west on Baker Street (aone-way street) and made a right turn into the driveway` TUBE CRAFT497stopped briefly by a picket who spoke to him whilestanding in the driveway.When the police instructed hertomove, she did so andthe truck left. The followingmorning, a Bonnie Speed delivery truck backed into theparking lot and faced the driveway across Baker Street.He began entering the street and the pickets maintainedtheir patrol in the street back and forth across the en-tranceway. The police arrived shortly thereafter, thepickets ceased their patrol momentarily,and the truckentered the Respondent'spremisesA repetition of thisevent took place later in the morning with a flatbedtruck owned by Bonnie Speed. The driver approachedthe area in the street where the pickets were walking.The pickets kept on walking so the driver backed intothe lot across the street.He waited until the police ar--rived.The police directed the pickets to cease walkinglong enough to permit the truck to enter.They did soand the truck proceeded across Baker Street and downthe driveway.On January 24, at the end of the' day, strike replace-ments Mary Ann Rasmussen and Sandra Hall left thebuilding shortly after the 4.30 p m.quitting time.Strikereplacements had been instructed to avoid pickets andwere counseled to arrive and leave in pairs or in greaternumbers. They went to the parking lot across the street,found that one of the three entrances to the lot wasblocked by one of the striker's cars, andleft by way ofanother exit.Their normal driving course would takethem from the side streets on which the plant and theparking lot were located to Lake Avenue and then toDetroit Avenue.Both Lake and Detroit are busy arterialroads having high volumes of rush hour traffic which arecontrolled by frequent stop lightsRasmussen noticedthat striker, Ed Steele, was stopped at one light near theplant and claims that he followed her for a block, atwhich point she4ost track of him. She then noticed a carparked at another nearby intersection driven by PhilEmmert,the son of strikerAliceEmmert. Alice Emmertwas riding in the front seat as a passenger.The Emmertcar proceeded along Detroit Avenue for 'nearly a mile ata distance of two car lengths from her own car.Rasmus-sen was riding in tandem with Hall and stopped at a traf-fic light,opened the window of, her car, and told Hallthat the Emmerts were following her. Until this time,Hall was unaware of this fact.Strikers also were in the habit of arriving and leavingin pairs. A. Emmert left the picket line at the same timestriker Betty Schumaker did Their purpose was to driveas close to each other as possible to the intersection of117th Street and Interstate 71, at which point the Em-merts would-turn left and head east while Schumakerwould take the Interstate south to Strongsville This isjustwhat,they did. Both of them drove along DetroitAvenue about the same time Rasmussen and Hall did.$However, they turned off of Detroit Avenue at 98thStreet,while Rasmussen kept on going straight to thenearby suburban town of Lakewood,where she went toa police station and complained about being followed.Hall also turned off Detroit Avenue shortly after theEmmerts did and went in another westerly direction.It is difficult to follow the Respondent's assertion ofegregiousmisconduct on the part of A Emmert forbeing a passenger in a car driven by her son.If unlawfulfollowing could be found on this set of facts, it wouldhave to be attributed to Phil Emmert, not to his mother.However, all that occurred here was a coincidence ofstrikers and nonstrikers leaving the plant premises at thesame time and traveling short distances in heavy trafficon a snowy day along the same well-traveled major thor-oughfare to their respective destinations.Only hypersen-sitivity on the part of Rasmussen made this event intoanything more than a routine commutation in bad weath-er.The above-recited events certainly do not amount toegregiousmisconduct on the part of strikers and it isstretching it to assert that the actions attributed to themamounted to misconduct at all. - However,the lapse oftime which occurred between the events relied on by theRespondent for denying reinstatement to strikers andtheir discharge for strike misconduct makes it clear thatthe reasons assertedby theRespondent in its dischargelettersofDecember 30 were wholly pretextual. Re-spondent was well aware of the events it relied on fordischarging strikers at the time these events took place.Indeed,ithad videotapes of many of then.Rather thanremoving offending strikers from its payroll as a re-sponse to their activities,it told the Union on January 9that it would simply "reserve its right" to do so and, ineffect,seewhat happened Reserving the right to dis-charge a striker-for egregious strike misconduct ratherthan exercising that right with reasonable promptness isclear indication that getting rid of strikers-rather thanstrikemisconduct was what the Respondent had in mindnearly a year later when it decided to act.i °La Bodaknew long before he received the Union'sDecember 9letter that the strikers wanted their jobs back. The factthat he received a renewed request at that time addednothing to his understanding of their desires. i i The onlynew occurrence taking place in December 1985 was thatthree of the strikers appeared at the unfair labor practicehearing inTube Craft Iand testified for the General,Counsel.On the basis of the foregoing findings of fact and theentire record considered as a whole, I make the follow-ingCONCLUSIONS OF LAW1.Tube Craft,Inc. is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2.United Steelworkers of America, AFL-CIO, Local8703 is a labor organization within the meaning of Sec-tion2(5) of the Act.3By discharging Alice Emmert, Edward Steele, RuthKelly, BettyWallace, and Betty Schumaker because of10 La Boda testified that he had actually decided to fire the strikers atsome undefined point in time much closer to the picket line events ofJanuary 1985 This well-kept secret is not supported by any objective evi-dence and I discredit his testimony in this regard11The Board held in the aforementionedMcQuaidecase that an un-conditional request for reinstatement does not require employees to for-feit their right to strike if the request is denied See 220 NLRB 593, 609(1975), and cases cited there 498DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtheir union sympathies and union activities,the Respond-ent here violated Section 8(a)(1) and (3) of the Act.4.Theaforementioned unfair labor practices have aclose, intimate, and adverse effect on the free flow ofcommerce within the meaning of Section 2(6) and (7) ofthe Act.REMEDYHaving found that the Respondent has committed cer-tain unfair labor practices,Iwill recommend that it berequired to cease and desist therefrom and to take certainaffirmative actions necessary to effectuate the policies oftheAct.The evidence both in this case and inTubeCraft Idisclosesa continuing disposition on the part ofthe Respondent to violate the Act andto infringe on therights of its employees in serious and repeated ways. Ac-cordingly, Iwill recommend to the Board a broad8(a)(1) order designed to suppress any and all violationsof that section of the Act.Hickmott Foods,242 NLRB1357 (1979). I will recommend that the Respondent berequired to offer reinstatement to thefivenamed discri-minatees if and when positions become available forthem,and that their names be placed on a preferentialhiring list for that purpose.Iwill further recommendthat they be made whole for any loss of pay or benefitsthat he may have suffered by reason of the discrimina-tions found here, in accordance with the formula setforth in theWoolworthcase,12with interest thereon atthe adjusted prime rateused by theInternalRevenueService for the computation of tax payments.OlympicMedical Corp.,250 NLRB 146 (1980);IsisPlumbing Co.,138NLRB 716 (1962). I will also recommend that theRespondents be required to post the usual notice advis-ing their employees of their rights and of the results inthis case.[RecommendedOrderomitted from publication ]12F W WoolworthCo,90 NLRB289 (1950)0